DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 15-22 are allowed and claims 1-14 are canceled (see NOA mailed on 10/11/2021).
Notes Regarding this Correspondence
The IDS filed on 10/11/2021 was inadvertently not considered before the mailing date of the Notice of Allowance (NOA) on 10/12/2021; this correspondence intends to correct the above issue.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 was filed right before the mailing date of the NOA on 10/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It should be noted that the cited reference (and discussion) in the Chinese Office correspondence does not affect the patentability of pending claims 15-22.
More specifically, the cited reference does not provide a teaching or a suggestion for a porous molded body which can be characterized as claimed: i) comprising a sodium or potassium carbonate, ii) has a pore diameter of 0.05-10 microns with a median pore diameter of 0.36-0.90 micron and with a  pore volume of 0.10-0.30 mL/g, and iii) has a crushing strength of 1.8-8.5 kgf.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772